                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

 Christopher J. Topper,                    )
                                           )                  C/A No. 6:16-3196-TMC
                                Plaintiff, )
                                           )
                     v.                    )
                                           )                        ORDER
 Nancy A. Berryhill,                       )
 Acting Commissioner of Social Security,   )
                                           )
                              Defendant. )
                                           )


       This matter is before the court on Plaintiff’s motion for attorney’s fees pursuant to the Social

Security Act, 42 U.S.C. § 406(b). (ECF No. 24). Plaintiff seeks an award of attorney’s fees in the

amount of $40,942.10, which represents 25% of the back benefits awarded to Plaintiff. (ECF No.

24-1 at 1). The Commissioner has filed a response informing the court that she does not object to

Plaintiff’s motion for fees in the amount of $40,942.10. (ECF No. 26).

       Pursuant to Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002), in reviewing a request for

attorney’s fees under § 406(b), a court must look first to the contingent fee agreement and assess its

reasonableness. A reduction in the contingent fee may be appropriate when (1) the fee is out of line

with the character of the representation and the results achieved; (2) counsel’s delay caused past-due

benefits to accumulate during the pendency of the case in court, or (3) past-due benefits are large in

comparison to the amount of time counsel spent on the case. Id.

       Based upon a review of the petition and these factors, the court finds that an award of

$40,942.10 is reasonable. Pursuant to a contingency fee agreement, Plaintiff agreed to pay counsel

twenty-five percent (25%) of any past-due benefits. (ECF No. 24-4). Plaintiff was awarded back

benefits of $163,768.40, and 25% of the award was withheld for attorney’s fees, or $40,942.10.
(ECF Nos. 24-1 at 1-2, 24-8 at 2). In compliance with 42 U.S.C. § 406(b)(1)(A), counsel’s

requested fee does not exceed twenty-five percent (25%) of these past-due benefits. Furthermore,

the requested attorney’s fee is reasonable given that 29.3 hours were expended working on this

matter at the court level. (ECF No. 24-1 at 2). Wrenn v. Astrue, 525 F.3d 931, 937 (10th Cir. 2008)

(noting that under § 406(b) the court makes fee awards only for work done before the court).

Additionally, Plaintiff’s counsel achieved a successful result without any unreasonable delay. In

light of counsel’s specialized skill in social security disability cases, the attorney’s fee award does

not amount to a windfall. Cf. Brown v. Barnhart, 270 F.Supp.2d 769, 772-73 (W.D.Va. 2003).

       Therefore, based on the foregoing, Plaintiff’s motion for attorney’s fees (ECF No. 24) is

granted, and Plaintiff is awarded a total of $40,942.10 in attorney’s fees.1

       IT IS SO ORDERED.



                                                               s/Timothy M. Cain
                                                               United States District Judge


December 17, 2018
Anderson, South Carolina




       1
         “Fee awards may be made under both [EAJA and § 406(b) ], but the claimant's attorney
must refund to the claimant the amount of the smaller fee [,] . . . up to the point the claimant
receives 100 percent of the past-due benefits.” Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002)
(internal quotation marks and citation omitted). Plaintiff has previously been awarded $6,700.00
in attorney’s fees under the EAJA. (ECF No. 29). Accordingly, Plaintiff’s counsel is to refund
to the Plaintiff the previously ordered EAJA fees immediately after he receives the payment of
the § 406(b) fees.

                                                  2
